Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   Civil Action No. 20-cv-00322-WJM-MEH

   RENE LIMA MARIN,

          Plaintiff,

   v.

   UNITED STATES OF AMERICA, and
   THE GEO GROUP, INC.,

        Defendants.
   ______________________________________________________________________

      DEFENDANT GEO’S MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                     COMPLAINT & JURY DEMAND (DOC. 64)
   ________________________________________________________________________

          Defendant THE GEO GROUP, INC. (“GEO”) hereby submits its Motion to Dismiss

   Plaintiff’s Second Amended Complaint & Jury Demand (Doc. 64) (herein, “2AC”) pursuant

   to Fed. R. Civ. P. 12(b)(1) and 12(b)(5) and, in support thereof , states as follows.

        CONSULTATION AND COMPLIANCE WITH PRACTICE STANDARD III(D)(1)

          Undersigned counsel conferred with counsel for Plaintiff regarding deficiencies in

   the first Amended Complaint and Plaintiff addressed some, but not all, of the identified

   deficiencies by filing a Second Amended Complaint. Counsel for Plaintiff has, after further

   conferral, advised undersigned counsel that he opposes this motion. Counsel for

   Defendant United States of America does not oppose this motion.
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 2 of 16




                                        NATURE OF THE CASE

          This matter arises out of a February 6, 2018, incident in which ICE detainee Rene

   Lima-Marín (“Plaintiff”), while detained at the Aurora Detention Facility (“ADF”) – a facility

   operated by GEO Group, Inc. (“GEO”) – purportedly slipped and fell, striking his face on

   the edge of a toilet in his cell.

          On February 6, 2020, suit was filed in Colorado federal district court by Plaintiff

   against GEO and the United States. The 2AC was filed on July 22, 2020. The claims for

   relief against GEO are:

   •      Second Claim: 28 U.S.C. § 1350 – Alien Tort Statute - Cruel, Inhuman, and
          Degrading Treatment;

   •      Third Claim: Negligence – Medical Care.

                                       ALLEGATIONS IN THE 2AC

          Plaintiff alleges that, following his February 6, 2018, fall, GEO staff escorted him to

   the ADF medical unit where it “seemed to [him]” that the nurses were confused, gave him

   only Ibuprofen, and, over an hour later, GEO transported him to a hospital. Doc. 64 at ¶¶

   7, 45, 47, 49, 50, 52. Physicians at the hospital found that Plaintiff had fractured multiple

   bones in his face and that he was prescribed pain killers and advised that he “would

   require surgery in the next week or two if [he] was to avoid the risk of permanent

   impairment.” Id. at ¶¶ 7, 54-57. He claims, however, that GEO returned him to ADF where

   medical staff refused to fill his prescription for pain medication written by hospital

   physicians but, instead, gave him “far weaker” medication and staff sometimes failed to

   include his medication on the cart during medication rounds – giving him instead Ibuprofen.

   Id. at ¶¶ 8, 65, 67.

                                                 2
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 3 of 16




          Plaintiff alleges that, two weeks after his injury, he saw Dr. Jeffrey Peterson,1 who

   accused him of exaggerating his injuries and of abusing staff and refused to see him, after

   which GEO staff refused to fill or provide him his prescription medication. Id. at ¶¶ 75-85.

   He also alleges that GEO was required to request, and ICE to approve, his return to the

   hospital for surgery but that it was not until approximately one month later that he was

   taken to an “eye doctor” who advised him that the bones in his face had begun to heal and

   would require re-fracturing to be repaired. Id. at ¶¶ 10, 89, 92-93. Plaintiff was released

   from ADF on March 26, 2018. Id. at ¶¶ 11, 96.

                                           ARGUMENT

   I.     PLAINTIFF’S SECOND CLAIM FOR RELIEF BROUGHT PURSUANT TO THE
          ALIEN TORT STATUTE SHOULD BE DISMISSED

          Plaintiff alleges that “Defendant GEO subjected [him] to cruel, inhuman, and

   degrading treatment” through its “withholding medical care” and providing “inadequate

   medical care” in violation of “universally accepted, and obligatory norm of international law”

   in violation of the Alien Tort Statute, 28 U.S.C.A. § 1350 (“ATS”). Doc. 64 at ¶¶ 113, 116.

   This Court does not have jurisdiction to hear such claim or, alternatively, Plaintiff fails to

   state a claim under the ATS.

          A.     Legal Considerations

          Pursuant to the ATS, United States district courts have original jurisdiction for “any


          1
                  Although counsel for Defendant has demonstrated to Plaintiff that he
   incorrectly describes Dr. Peterson as a GEO employee and that Dr. Peterson was, rather,
   a contract medical provider hired through Correct Care Solutions, LLC, Plaintiff has
   consistently through two amendments to the Complaint, failed to correct this error. This
   factual error is not, however, material to this motion.

                                                 3
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 4 of 16




   civil action by an alien for a tort only, committed in violation of the law of nations or a treaty

   of the United States.” The ATS remained largely dormant until 1980 when, in Filartiga v.

   Pena–Irala, 630 F.2d 876 (2nd Cir.1980), the Second Circuit found jurisdiction under the

   ATS for claims of family members of a man tortured and murdered by Paraguayan police

   officers. When family members discovered that one of the Paraguayan police officers was

   living in New York, they filed suit against him. The Second Circuit, relying on the “universal

   acknowledgment” that acts of official torture are contrary to the law of nations, permitted

   the case to go forward under the ATS. Id. at 890. The United States Supreme Court did

   not review Filartiga, but has since decided several cases bearing on the ATS.

          Sosa v. Alvarez-Machain, 542 U.S. 692 (2004), involved a claim by a Mexican

   national, Alvarez-Machain, that the Drug Enforcement Administration (DEA) approved

   using Sosa and other Mexican nationals to abduct him from Mexico to stand trial in the

   United States for the torture and murder of a DEA agent. Id. at 698. Following acquittal,

   Alvarez-Machain sued Sosa for violating the “law of nations” under the ATS. The district

   court granted summary judgment for Alvarez-Machain, awarding damages on the ATS

   claim, and the Ninth Circuit affirmed. The Supreme Court, in an opinion by Justice Souter,

   reversed, taking a narrow view of the ATS and holding that it is a jurisdictional statute

   enacted on the understanding that common law would provide a cause of action for only

   a “modest number of international law violations” that existed at the time of its enactment.

   Id. at 720. While not ruling out ATS claims based on present-day “law of nations,” Justice

   Souter observed that any such claim should rest on an international norm universally



                                                   4
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 5 of 16




   accepted by the civilized world and defined with specificity comparable to the features of

   the 18th-century paradigms of offenses – those being claims against ambassadors,

   violations of safe conduct, and piracy – that Congress had in mind when it enacted the

   ATS. Justice Souter concluded that district courts should exercise caution in deciding to

   hear claims allegedly based on present-day law of nations – limiting such claims to

   violations of international law that set out “a norm that is specific, universal, and obligatory.”

   Id. at 724-725, 732-33. See also K. Kemper, Construction and Application of Alien Tort

   Statute (28 U.S.C.A. § 1350) - Parties, 61 A.L.R. Fed. 2d 171 (2012).

          Justice Scalia, joined by Chief Justice Roberts and Justice Thomas, concurred in

   the result in Sosa but only in part in the reasoning, stating that as the ATS is a jurisdictional

   statute that created no new causes of action it could not, based the abrogation of federal

   common law,2 justify any underlying authority for federal courts to recognize unstated

   causes of action under the statute – whether based on the restrained discretion urged by

   the majority or otherwise. Sosa, 542 U.S. at 740-41. Justice Scalia went on to note that:

   “By framing the issue as one of ‘discretion,’ the Court skips over the antecedent question

   of authority. This neglects the ‘lesson of Erie,’ that ‘grants of jurisdiction alone’ (which the

   Court has acknowledged the ATS to be) ‘are not themselves grants of lawmaking

   authority.’” Id. at 744 (internal citations omitted).

          In 2013, the Supreme Court decided Kiobel v. Royal Dutch Petroleum Co., 569 U.S.

   108, 116 (2013). There, it was alleged that certain foreign holding companies had, through



          2
                  Erie v. Tompkins, 304 U.S. 64 (1938).

                                                   5
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 6 of 16




   a Nigerian subsidiary, aided and abetted the Nigerian Government in human-rights abuses.

   Id. at 123. The Second Circuit had held that the ATS did not extend to suits against

   corporations. Id. at 120. Affirming the Second Circuit, but on different grounds, the

   Supreme Court held that “all the relevant conduct took place outside the United States”

   and dismissal was required based on the presumption against extraterritorial application

   of statutes. Id. at 124. The Court left unresolved the broader holding of the Second Circuit

   that dismissal was required because corporations may not be sued under the ATS.

          Five years later, in Jesner v. Arab Bank, PLC, __ U.S. __, 138 S. Ct. 1386 (2018),

   the Court took up the question of whether foreign nationals injured or captured by terrorists

   in Israel could maintain an ATS action against a foreign bank which, through dollar-clearing

   transactions at its New York branch, allegedly financed and facilitated the terrorist

   activities. Writing for a plurality, Justice Kennedy, joined by Chief Justice Roberts and

   Justice Thomas, noted that, while Sosa acknowledged that “in certain narrow

   circumstances courts may recognize a common-law cause of action for claims based on

   the present-day law of nations” in addition to the “historical paradigms” familiar when the

   ATS was enacted, the Sosa Court was “quite explicit,” that “ATS litigation implicates

   serious separation-of-powers and foreign-relations concerns. Thus, ATS claims must be

   ‘subject to vigilant doorkeeping.’” Id. at 1389, 1398 (citations omitted). Justice Kennedy

   went on to state that:

          Before recognizing a common-law action under the ATS, federal courts must
          apply the test announced in Sosa. An initial, threshold question is whether
          a plaintiff can demonstrate that the alleged violation is “of a norm that is
          specific, universal, and obligatory.” And even assuming that, under

                                                6
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 7 of 16




          international law, there is a specific norm that can be controlling, it must be
          determined further whether allowing this case to proceed under the ATS is
          a proper exercise of judicial discretion, or instead whether caution requires
          the political branches to grant specific authority before corporate liability can
          be imposed.

   Id. at 1399 (internal citations omitted).

          As to the first question, Justice Kennedy observed that “[t]he international

   community’s conscious decision to limit the authority of these international tribunals to

   natural persons counsels against a broad holding that there is a specific, universal, and

   obligatory norm of corporate liability under currently prevailing international law.” Id. at

   1401. However, without resolving that question, Justice Kennedy moved to the second

   question – whether absent further action from Congress it would be appropriate for courts

   to extend ATS liability to foreign corporations. Id. at 1403. Justice Kennedy found “all but

   dispositive” Congress’s decision to exclude corporations from liability under the Torture

   Victims Protection Act (TVPA). Id. at 1404. That statute, Kennedy stated, “reflects

   Congress’ considered judgment of the proper structure for a right of action under the ATS.

   Absent a compelling justification, courts should not deviate from that model.” Id. at 1403.

          Justice Kennedy also pointed to the Court’s holding in Correctional Services

   Corporation v. Malesko, 534 U.S. 61, 72 (2001), that corporations are not liable under the

   implied cause of action recognized in Bivens v. Six Unknown Named Agents of Federal

   Bureau of Narcotics, 403 U.S. 388 (1971). Jesner, 138 S. Ct. at 1390. Justice Kennedy

   stated that “[a]llowing corporate liability would have been a ‘marked extension’ of Bivens

   that was unnecessary to advance its purpose” – and that “[w]hether corporate defendants


                                                 7
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 8 of 16




   should be subject to suit [under the ATS] was ‘a question for Congress, not us, to decide.’”

   138 S. Ct. at 1403 (quoting Malesko, 534 U.S. at 72).

          Justice Gorsuch, in his concurrence, stated that he “harbor[ed] serious doubts about

   Sosa’s suggestion” that new causes of action might be recognized under the ATS, stating

   that “[t]o the extent Sosa ... claim[ed] for federal judges the discretionary power to create

   new forms of liability on their own, it invaded terrain that belongs to the people’s

   representatives and should be promptly returned to them.” Jesner, 138 S. Ct. at 1413.

          Justice Thomas, writing separately, agreed with Justice Gorsuch’s point that

   “[c]ourt’s should not be in the business of creating new causes of action under the Alien

   Tort Statute.” Id. at 1408. Justice Alito, in his separate concurrence, went so far as stating

   that “[f]or the reasons articulated by Justice Scalia in Sosa and by Justice Gorsuch today,

   I am not certain that Sosa was correctly decided.” Id at 1409.

          B.     Under the Reasoning in Jesner, Domestic Corporations Cannot Be
                 Sued Under the ATS

          Jesner’s reasoning that the considerations that constrained judicial creation of

   causes of action against foreign corporations under the ATS also applies to domestic

   corporations. Indeed, Jessner’s reference to the “all but dispositive” decision of Congress

   to exclude corporations from liability under the TVPA did not distinguish between foreign

   and domestic corporations. Id. at 1404. And, just as the Court found no “compelling

   justification ... [to] deviate from that model” in Jesner, there is no compelling reason here.

          Also, it follows from the cases cited in Jesner in support of its holding – Correctional

   Services Corp. v. Malesko and Alexander v. Sandoval, 532 U.S. 275, 286-87 (2001) – that

                                                 8
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 9 of 16




   the separation of powers considerations apply to both foreign and domestic corporations.3

          Likewise, the observation in Jesner that “the lack of a clear and well-established

   international-law rule [of corporate liability] is of critical relevance in determining whether

   courts should extend ATS liability to foreign corporations without specific congressional

   authorization”4 applies equally to foreign and domestic corporations.5

          C.     Plaintiff’s Allegation That GEO Subjected Him to Cruel, Inhuman, and
                 Degrading Treatment Through its Denial of Necessary Medical Care
                 Fails to Allege Conduct That Is a Violation of an International Norm That
                 Is Specific, Universal and Obligatory

          Plaintiff contends that GEO violated his rights under the ATS as it subjected him “to

   cruel, inhuman, and degrading treatment” through its denial of adequate medical care.

   Doc. 64 at ¶ 113. However, an allegation of denial of adequate medical care fails to meet

   the first Sosa test – whether the claim fits the “narrow circumstances” in which a court may

   recognize a common-law cause of action that is specific, universal and obligatory. Setting

   aside the absence of any universally-accepted obligatory norm regarding the care of the

   incarcerated, the concept of “adequate medical care” is inherently non-specific. Many


          3
                 Calling on Malesko’s reasoning in declining to create Bivens liability for
   corporate defendants, Jesner observed the issue was “a question for Congress, not us, to
   decide.” 138 S. Ct. at 1403 (citation and quotation marks omitted). Similarly, in Sandoval,
   the Court deferred to Congress and refused to create a private cause of action to enforce
   regulations under Title VI of the Civil Rights Act of 1964. 532 U.S. at 286-87.
          4
                 138 S. Ct. at 1405.
          5
                 It is relevant to note that in a pre-Jesner decision, then-D.C. Circuit Judge
   Kavanaugh wrote in a dissenting opinion in Doe v. Exxon Mobil Corp., 654 F.3d 11, 81
   (D.C. Cir. 2011), vacated, 527 F. App’x 7 (D.C. Cir. 2013), that “claims under the ATS are
   defined and limited by customary international law, and customary international law does
   not extend liability to corporations.”

                                                 9
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 10 of 16




   factors, including but not limited to varying laws, cultural norms, socio-economics, health

   care delivery systems, and availability of medical training, impact the standard of medical

   care and there is no universally-accepted international standard.

          Noah Gillespie in Positive Law: Providing Adequate Medical Care for HIV-Positive

   Immigration Detainees, 81 Geo. Wash. L. Rev. 1329, 1353 (2013), addressed the very

   issue regarding the unavailability of the ATS to address a claim of inadequate care for HIV-

   positive immigration detainees, stating that such detainees:

          would likely not be able to bring a claim under the ATS . . . . The ATS
          provides federal jurisdiction over claims (1) by an alien (2) alleging a tort (3)
          that also violates customary international law or a treaty ratified by the United
          States. The ATS is primarily a jurisdictional statute and only provides an
          implied cause of action for violation of a “specific, universal, and obligatory”
          norm. Although torture meets this standard, cruel treatment is less accepted
          because it is deemed not to be a sufficiently “specific” norm.

   See also Guzman v. Wells, No. CV 310-066, 2010 WL 4941485, at *4 (S.D. Ga. Oct. 26,

   2010), report and recommendation adopted, No. CV 310-066, 2010 WL 4928876 (S.D. Ga.

   Nov. 30, 2010) (“contrary to Plaintiff[’]s assertion, his claims do not warrant extension of

   jurisdiction under the Alien Tort Statute, 28 U.S.C. § 1350, because Plaintiff’s claims of

   inadequate medical care and breach of contract do not fit within the ‘very limited set of

   claims’ arising under ‘the law of nations’ that would give rise to such jurisdiction”).

          D.     Caution Requires Proper Exercise of Judicial Discretion

          As to the second Sosa test, discretion counsels against recognizing Plaintiff’s ATS

   claim as it would import broad concepts of international law into United States law

   regarding the treatment of its incarcerated – singling out aliens for this special treatment.


                                                 10
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 11 of 16




   This would not only be an unwarranted expansion of ATS claims beyond the historical

   paradigms familiar when the ATS was enacted, it would be inconsistent with democratic

   notions of sovereign control of law within its own borders.6 As stated in D. Kochan,

   Sovereignty and the American Courts at the Cocktail Party of International Law: The

   Dangers of Domestic Judicial Invocations of Foreign and International Law, 29 Fordham

   Int’l L.J. 507, 546–47 (2006) (internal cites omitted):

          Related to sovereignty and the rule of law are democracy concerns.
          Lawmaking power, in democracies, lies with the lawmakers as selected and
          directed by the people. Judges do not fit that role in the United States. Many
          scholars have noted the tendency of international law to erode sovereignty,
          to the detriment of democratic lawmaking.

          Thus, resort to international or foreign laws is uniquely un-American and
          un-democratic.

   II.    PLAINTIFF’S THIRD CLAIM FOR RELIEF FOR NEGLIGENT MEDICAL CARE
          SHOULD BE DISMISSED7

          Plaintiff alleges that GEO’s “staff, employees, and agents” failed to “provide[] timely

   or adequate medical care” including “forcing him to wait” before being transported to an

   outside medical facility (Doc. 64 at ¶ 122); provide, properly administer, or stock medication

   needed to treat Plaintiff (id. at ¶ 123); failing to request non-emergent follow-up treatment

   by outside medical providers (id. at ¶ 124); and that GEO is “vicariously liable for the


          6
                   Justice Souter counseled in Sosa that any determination of “whether a norm
   is sufficiently definite to support a cause of action should (and, indeed, inevitably must)
   involve an element of judgment about the practical consequences of making that cause
   available to litigants in the federal courts.” 542 U.S. at 732–33.
          7
                 If the Court dismisses all federal claims, it may – of course – decline to
   decide this state tort claim.

                                                11
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 12 of 16




   actions and omissions of its staff, employees, and agents[.]” Id. at ¶ 127.

          A.      Legal Considerations

          A party may move to dismiss a claim under Fed. R. Civ. P. 12(b)(6) where the

   complaint fails to allege enough facts to state a claim for relief that “is plausible on its face.”

   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The burden is on the plaintiff

   to frame a ‘complaint with enough factual matter (taken as true) to suggest’ that he or she

   is entitled to relief.” Robbins v. Oklahoma, 519 F.3d 1243, 1247 (10th Cir. 2008) (quoting

   Twombly, 550 U.S. at 556).

          As set out in Colo. Jury Instr., Civil 15:1 Notes on Use (internal citations omitted):

          A medical malpractice action is a particular type of negligence action. Like
          other negligence actions, the plaintiff must show a legal duty of care on the
          defendant’s part, breach of that duty, injury to the plaintiff, and that the
          defendant’s breach caused the plaintiff’s injury. ... To establish a breach of
          the duty of care in a medical malpractice action, the plaintiff must show that
          the defendant failed to conform to the standard of care ordinarily possessed
          and exercised by members of the same school of medicine practiced by the
          defendant. That standard of care is measured by whether a reasonably
          careful physician of the same school of medicine as the defendant would
          have acted in the same manner as did the defendant in treating and caring
          for the patient.

          Additionally, Colorado follows the corporate practice of medicine doctrine which bars

   claims against a hospital or corporation on the basis that they cannot practice medicine

   and, therefore, have no right to control a physician who is necessarily an independent

   contractor. Hall v. Frankel, 190 P.3d 853 (Colo. App. 2008) (cert denied 2009). As stated

   by the court in Rosane v. Senger, 149 P.2d 372, 374 (1944):

          A hospital, a corporation as here, can not be licensed to, and can not,
          practice medicine and surgery. The relation between doctor and patient is
          personal. That a hospital employs doctors on its staff does not make it liable

                                                   12
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 13 of 16




          for the discharge of their professional duty since it is powerless, under the
          law, to command or forbid any act by them in the practice of their profession.

          The Tenth Circuit considered application of the corporate practice of medicine

   doctrine to private prison contractors in Grassi v. Corrections Corp. of America, 354 F.

   App’x 329 (10th Cir. 2009) (not selected for publication). Corrections Corporation of

   America (CCA) employed staff and nurses but contracted with a doctor of medicine to

   provide supervision and medical care to inmates. Id. at 330. The plaintiff alleged that,

   despite his complaints of symptoms, medical staff and the physician unreasonably delayed

   sending him to an outside medical facility, which found that his appendix had perforated,

   causing complications which then necessitated additional surgeries. Id. at 330-331. As to

   the plaintiff’s tort claim for medical negligence, the Tenth Circuit held that CCA was

   shielded by the corporate practices of medicine doctrine from claims of medical negligence

   of the physician. Id. at 333. As to the nurses, the court found that the allegations stood on

   a different footing as an employer and CCA could be held liable for a nurse’s negligence

   so long as the nurse was one of its employees and was acting within the scope of

   employment. Id.

          B.     Plaintiff’s Claims Based on the Conduct of Dr. Peterson are Barred by
                 the Corporate Practice of Medicine Doctrine

          While Dr. Peterson was not an employee of GEO Group, Inc., even if he were, any

   claims of negligence attributed to the conduct of Dr. Peterson are barred by the Corporate

   Practice of Medicine Doctrine.




                                                13
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 14 of 16




          C.     Plaintiff Fails to State Non-Conclusory Allegations of Medical
                 Negligence

          Plaintiff’s claims of medical negligence are sparse and lack personal identification

   of the medical professionals or their medical specialty – save for reference to Dr. Peterson.

   Plaintiff states only conclusory allegations that Plaintiff had to “wait” before being

   transported to an outside facility or that GEO was required to request and ICE was required

   to approve transport to an outside medical facility for surgery and that unnamed medical

   staff refused to fill his prescription for pain medication written by hospital physicians but,

   instead, gave him “far weaker” medication and sometimes failed to include his medication

   on the medication cart.

          In Grassi, 354 F. App’x at 333, while finding that a claim could be made against

   CCA for its employee nurse’s conduct, the Tenth Circuit affirmed dismissal of claims based

   on the unnamed nurse’s conduct, observing that:

          Plaintiffs fail to identify, however, which nurse or nurses were responsible for
          this alleged mistreatment or to describe with particularity the acts or
          omissions by them that would give rise to liability. Even more fundamentally,
          plaintiffs put forth no evidence establishing the standard of care required of
          a nursing staff in the situation presented here or whether the staff deviated
          from that standard. Without negligence on the part of its employees, there
          can be no vicarious liability for CCA.

   (Internal citations omitted.) See also Whitehead v. Marcantel, 766 F. App’x 691, 695 (10th

   Cir.), cert. denied, 140 S. Ct. 384 (2019) (dismissing claims against “unnamed nurses”).8


          8
                   In Estate of Blodgett v. Correct Care Sols., LLC, No. 17-CV-2690-WJM-NRN,
   2018 WL 6528109, at *6 (D. Colo. Dec. 12, 2018), this Court permitted claims against
   unnamed correctional medical providers to go forward but, there, the complaint “contain[ed]
   excerpts of the relevant records and attache[d] relevant documents, which include the date
   of the document and signature of each individual” which provided defendants “with
   sufficient information . . . to understand the facts on which [plaintiff's] claims are premised.”


                                                  14
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 15 of 16




          Here, Plaintiff’s failure to identify the medical staff that purportedly provided

   negligent medical care, and allegations as to how they breached an applicable standard

   of care, is fatal to his claim. First, if it is a physician who failed in any of these alleged

   duties – such as requesting return for surgery or approving prescription medications – then,

   as noted, the claim is barred by the corporate practice of medicine doctrine. Second,

   Plaintiff does not allege, for example, how long he waited before being transported to an

   outside facility and what the standard of care for length of time is for one’s transport in a

   detentions setting. He alleges only that he was advised by the physician who saw him at

   the emergency room that he needed to return in one to two weeks.

          Here, Plaintiff is represented and currently unincarcerated. “[P]risoners claiming

   constitutional violations by officers within the prison [ ] rarely suffer information asymmetry.

   . . . [because] prisoners ordinarily know what has happened to them[.]” Gee v. Pacheco,

   627 F.3d 1178, 1185 (10th Cir. 2010). To state a plausible claim for medical negligence,

   Plaintiff must identify the medical professionals to which he directs his claim and the

   purported negligent conduct of each.

                                          CONCLUSION

          For the reasons stated herein, GEO requests this Court dismiss Plaintiff’s claims

   against it and award such costs and fees as allowed by law.




                                                 15
Case 1:20-cv-00322-WJM-MEH Document 66 Filed 08/04/20 USDC Colorado Page 16 of 16




                                                Respectfully submitted,


   Date: August 4, 2020                         s/ Gordon L. Vaughan
                                                Gordon L. Vaughan
                                                      VAUGHAN & DeMURO
                                                      111 South Tejon, Suite 545
                                                      Colorado Springs, CO 80903
                                                      (719) 578-5500 (phone)
                                                      (719) 578-5504 (fax)
                                                      Gvaughan@vaughandemuro.com (e-mail)
                                                ATTORNEY FOR DEFENDANT GEO

                                    CERTIFICATE OF SERVICE

           I hereby certify that on this 4th day of August, 2020, I electronically filed the foregoing
   with the Clerk of Court using the CM/ECF system which will send notification of such filing
   to the following e-mail addresses:

   Olivia Kohrs, Esq.
   olivia@novo-legal.com

   Danielle C. Jefferis, Esq.
   djefferis@cwsl.edu

   Laura Ellis, Esq.
   laura.ellis@usdoj.gov



                                                s/ Gordon L. Vaughan
                                                Gordon L. Vaughan




                                                   16
